UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-09105 New World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: October 31 Date of reporting period: October 31, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders New World Fund® [photo of Shanghai, China: Huxinting teahouse (foreground) and Pudong skyline (background)] Special feature Investing with a different perspective u See page 6 Annual report for the year ended October 31, 2011 New World Fund seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 5.75% maximum sales charge –18.78 % % % The total annual fund operating expense ratio is 1.02% for Class A shares as of the prospectus dated January 1, 2012 (unaudited). Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. Results for other share classes can be found on page 34. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. Investing in smaller companies entails further risks. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Lower rated bonds are subject to greater fluctuations in value and risk of loss of income and principal than higher rated bonds. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. About the cover: Shanghai, China: Huxinting teahouse (foreground) and Pudong skyline (background). Fellow investors: New World Fund’s past fiscal year, ended October 31, 2011, was a period marked by highly volatile stock and bond markets. Over the 12 months, the value of an investment in the fund declined 7.8%, if you reinvested the dividend of 77.6 cents per share that was paid in December 2010. A capital gain distribution was not paid during this period. The fund’s return lagged that of its primary benchmark, the MSCI ACWI (All Country World Index). It also trailed developed- and developing-country stocks in general — as measured by the MSCI World Index and the MSCI EM (Emerging Markets) Index, respectively. All of the indexes are unmanaged. The fund blends three types of investments: stocks of companies based in the developing world; stocks of multinational companies based in the developed world with significant ties to the developing world; and government and corporate bonds of developing-country issuers. Historically, the fund’s return has tended to chart a middle course between the returns of the MSCI ACWI and MSCI EM Index — which is what occurred for the final nine months of the past fiscal year. During the first three months of the fiscal year, however, a surge in the prices of commodities, and energy- and commodity-related stocks, disrupted the typical relationship between the fund and the two indexes. Incidentally, as long-term investors, we often find that unusual market conditions such as these can present attractive investment opportunities. [Begin Sidebar] Results at a glance For periods ended October 31, 2011, with all dividends reinvested Total returns Average annual total returns 1 year 5 years 10 years Lifetime (since 6/17/99) New World Fund (Class A shares) –7.8 % MSCI ACWI (All Country World Index) MSCI World Index –0.4 MSCI EM (Emerging Markets) Index –7.4 J.P. Morgan Emerging Markets Bond Index Plus Because New World Fund invests in companies based in both the developed and developing worlds, its most appropriate benchmark is the MSCI ACWI (All Country World Index), which blends the MSCI World and EM (Emerging Markets) indexes, weighted by ACWI market capitalization. The MSCI World Index measures more than 20 developed-country stock markets, while the MSCI EM (Emerging Markets) Index measures more than 20 developing-country stock markets. New World Fund also invests in developing-country government and corporate bonds. The J.P. Morgan Emerging Markets Bond Index Plus measures total returns for developing-country bonds. The indexes are unmanaged and, therefore, have no expenses. [End Sidebar] [photo of Pudong skyline, Shanghai, China] [Begin Sidebar] In this report Special feature 6 Investing with a different perspective Developing countries are becoming primary engines of global economic growth, and their populations are growing more affluent. But rather than solely focusing on developing-country stocks, New World Fund also selectively invests in developed-country stocks and developing-country bonds. What’s the story behind its unique approach? Contents 1 Letter to investors 5 The value of a long-term perspective 12 Summary investment portfolio 18 Financial statements 35 Board of directors and other officers [End Sidebar] [Begin Sidebar] Where the fund’s assets are invested Geographical distribution of net assets on October 31, 2011 Developed-country equities % Asia South Korea Japan Hong Kong Australia Singapore Taiwan .9 The Americas United States Canada Europe United Kingdom Switzerland France Germany Sweden Spain Denmark .9 Belgium .9 Italy .7 Finland .3 Netherlands .3 Norway .2 Greece .1 Africa/Middle East Israel Developing-country equities % Asia China India Indonesia Philippines Malaysia Thailand .9 Vietnam .1 The Americas Brazil Mexico Republic of Colombia .2 Europe Russian Federation Turkey Poland .4 Slovenia .3 Hungary .2 Africa/Middle East South Africa Sultanate of Oman .1 Qatar .1 Developing-country bonds % Asia Indonesia .6 Philippines .6 Kazakhstan .3 Thailand .2 The Americas Mexico Brazil Republic of Colombia .8 Argentina .4 Peru .3 Panama .3 Chile .2 Venezuela .1 Dominican Republic .1 Europe Turkey Russian Federation .8 Hungary .5 Croatia .5 Poland .4 Africa/Middle East South Africa .5 United Arab Emirates .1 Short-term securities & other assets less liabilities % Total % [End Sidebar] While the annual return is a useful measure for updating the longer term narrative and we are disappointed by the 12-month result, we believe that it is best viewed through the lens of the fund’s primary objective — long-term appreciation. In comparison to its primary benchmark, the fund’s long-term results are much more favorable (see the table on page 1). As explained in the feature on page 6, “Investing with a different perspective,” the fund’s diversified approach offers many potential benefits for long-term investors, including a reduction in some of the volatility typically associated with investing in developing markets. Developing- and developed-country stocks For much of the first half of the fiscal year, optimism about global economic growth improved. Near the end of this period, however, investor sentiment started to deteriorate. There was a steady drumbeat of bad news, including political unrest in the Middle East and North Africa, troubled euro zone government finances and a devastating earthquake, tsunami and nuclear containment crisis in Japan. Mixed U.S. economic data further clouded the global outlook. Meanwhile, rising oil prices stoked concerns about the level of inflation in several developing countries. Market jitters continued into the second half of the fiscal year. A full-fledged “flight-to-quality” ensued in August and September. This two-month period took a heavy toll on the fund’s return for the fiscal year. Despite the fact that many key developing countries were in relatively good shape — both economically and in terms of government finances — investors favored traditional “safe havens” such as the Swiss franc and U.S. Treasuries. Over the entire fiscal year, Indian and Chinese stock markets declined by 20.0% and 15.6%, respectively.* Although both countries were caught up in the broader malaise, each one also contended with its own domestic issues. In India, government corruption scandals slowed New Delhi’s political machinery. Inflation (driven in part by rising energy and food prices) and a slowdown in industrial production were also a concern. Meanwhile, in China, worries about an overheating property market and the financial health of some banks continued to weigh heavily on markets. *Unless otherwise noted, country stock returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of dividends. As of October 31, 2011, 39.7% of the fund’s net assets were invested in developing-country stocks and 42.3% were invested in developed-country stocks (compared with 37.7% one year earlier). The portfolio included the stocks of 405 companies from more than 40 countries. Developing-country bonds The fund’s investments in developing-country bonds produced a total return of 1.7% — a meaningful contribution to the fund’s overall results in a period when many stocks fared poorly. The fund invests in developing-country bonds denominated in local currencies, as well as those denominated in the U.S. dollar and other major currencies. In the final few months of the fund’s past fiscal year, total returns for some bonds issued in key developing countries were hurt as investors sought other assets perceived as safer. Foreign-exchange rates were highly volatile and the strengthening of the U.S. dollar versus many other currencies further hurt local currency bond prices. In comparison, developing-country bonds denominated in U.S. dollars fared better. Turkey, Brazil, Mexico, Colombia and Russia continued to be among the fund’s largest bond exposures. Of these countries, Russia’s currency strengthened most against the U.S. dollar, rising about 2% during the past fiscal year. Meanwhile, Turkey’s currency declined most markedly versus the dollar — falling about 20% over the same period. As of October 31, 2011, the fund was invested in the bonds of 144 issuers from more than 25 countries. As always, we view the fund’s bond investments as an important source of additional investment opportunities and diversification. Inside the portfolio Over the past fiscal year, some of our larger stock holdings (from a variety of sectors and countries) detracted from the overall result. Among these investments, stocks that had notable 12-month price declines included América Móvil, –11.2%, Agricultural Bank of China, –16.5%, and Teva Pharmaceutical Industries, –21.3%. That said, our investments reflect a longer term perspective, rather than a short-term view on any individual company or industry. Investment decisions are based on thorough company-specific research by our analysts located around the world. We seek to invest in companies with strong balance sheets that appear well-positioned to benefit from business in high-growth economies. Shorter term reasons that help to explain negative 12-month returns for these three stocks are clear. Mexican wireless telecommunications company América Móvil suffered amid a tussle with regulators and increased competition. Agricultural Bank of China was caught up in a general souring of sentiment with regard to Chinese banks as the domestic economy slowed somewhat. Finally, investors looked less favorably on Israeli company Teva Pharmaceutical Industries as U.S. sales disappointed and a competitor made progress in the development of an alternative to one of its key branded drugs (Copaxone, which treats multiple sclerosis). And yet, because our perspective is long term, our view of these companies remains positive. América Móvil, one of Latin America’s largest wireless network operators, appears well-positioned to continue to produce healthy growth in revenue and subscriber numbers. Agricultural Bank of China is one of the country’s largest lenders in less-developed inland regions, which is where economic growth is expected to be greatest over coming years. Meanwhile, Teva Pharmaceutical Industries is making strides in its efforts to build businesses in developing countries, both directly and through acquisitions and joint ventures. Teva Pharmaceutical Industries and América Móvil are among the fund’s longest-held investments. We have owned these stocks since February 2000 and February 2001, respectively. Since we started investing in Teva Pharmaceutical Industries and América Móvil, the cumulative rise in their stock prices (as of October 31, 2011) has far outweighed their negative returns in the past fiscal year. Positive 12-month returns were evident among some of the fund’s other larger holdings. Asian stocks generated some of the highest returns. In the developed-country category were tire manufacturer Hankook Tire, 54.2%, and Samsung Electronics, 31.0%, both from South Korea. Samsung Electronics is a classic example of the kind of investment that we seek for this fund. Collectively, it has significant sales in key developing countries and is spending large amounts of cash bolstering its businesses in these high-growth markets. Other contributors to the fund’s return included Melco Crown Entertainment, 82.9%, which operates casino and entertainment resorts in Asia, and Malaysian airline AirAsia, 58.8%. Looking forward Economic challenges and market volatility may well continue. We believe that our thorough research and long-term, diversified approach to investing means that the fund continues to be well-positioned to benefit from the rising standards of living in the fastest growing parts of the world. In contrast to traditional emerging markets funds, New World Fund’s diversified approach to investing in stocks and bonds also offers patient investors the potential for long-term appreciation that is less volatile. We thank you for your ongoing support. Cordially, /s/ Robert W. Lovelace Robert W. Lovelace President /s/ Gina H. Despres Gina H. Despres Vice Chairman of the Board December 9, 2011 For current information about the fund, visit americanfunds.com. [Begin Sidebar] We are deeply saddened by the loss of Jon B. Lovelace, chairman emeritus and former portfolio counselor of Capital Research and Management Company and former chairman of The Capital Group Companies. Nearly every aspect of the Capital Group bears some stamp of Jon’s leadership and service from 1951 until 2005. He was one of the principal architects of our Multiple Portfolio Counselor System, an early proponent of international investing, the founder of New Perspective Fund and Capital Income Builder and a standard-bearer of the Capital Group’s mission to serve investors. Though he never sought the spotlight, his accomplishments in life, work and philanthropy will long be remembered. [End Sidebar] The value of a long-term perspective How a $10,000 investment has grown (for the period June 17, 1999, to October 31, 2011, with dividends reinvested) Fund results shown are for Class A shares and reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [begin mountain chart] New World Fund3 MSCI All Country World Index2 MSCI Emerging Markets Index2 6/17/1999 7/31/1999 10/31/1999 1/31/2000 4/30/2000 7/31/2000 10/31/2000 1/31/2001 4/30/2001 7/31/2001 10/31/2001 1/31/2002 4/30/2002 7/31/2002 10/31/2002 1/31/2003 4/30/2003 7/31/2003 10/31/2003 1/31/2004 4/30/2004 7/31/2004 10/31/2004 1/31/2005 4/30/2005 7/31/2005 10/31/2005 1/31/2006 4/30/2006 7/31/2006 10/31/2006 1/31/2007 4/30/2007 7/31/2007 10/31/2007 1/31/2008 4/30/2008 7/31/2008 10/31/2008 1/31/2009 4/30/2009 7/31/2009 10/31/2009 1/31/2010 4/30/2010 7/31/2010 10/31/2010 1/31/2011 4/30/2011 7/31/2011 10/31/2011 [end mountain chart] 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2The indexes are unmanaged and, therefore, have no expenses. 3Includes reinvested dividends of $3,332 and reinvested capital gain distributions of $2,831. 4For the period June 17, 1999 (when the fund began operations), through October 31, 1999. The results shown are before taxes on fund distributions and sale of fund shares. Average annual total returns based on a $1,000 investment (for periods ended October 31, 2011)* 1 year 5 years 10 years Lifetime Class A shares –13.10 % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 29 and 30 for details. [photo of a person looking at a city out of a building window] Investing with a different perspective Developing countries are becoming primary engines of global economic growth, and their populations are growing more affluent. But rather than solely focusing on developing-country stocks, New World Fund also selectively invests in developed-country stocks and developing-country bonds. What’s the story behind its unique approach? [Begin Photo Caption] Yucatan, Mexico Facing page: Tokyo, Japan [End Photo Caption] Seven billion — as of October 31, that’s approximately how many people there were on Earth according to the United Nations. That’s an additional 1 billion people alive compared with when New World Fund launched in 1999. By 2025, the number of people is expected to reach 8 billion. Put another way, during the fund’s first quarter century, the world’s population is expected to increase by an amount equal to the entire number of people alive in 1927. Although many countries continue to grapple with significant economic challenges as the planet becomes more populous, individual wealth in developing countries such as China, India, Brazil and Russia is increasing. The economies of developing countries have proven relatively resilient over recent years, and they are becoming primary engines of global growth. In these countries, sizable middle-class populations are emerging. Currently, North America and Europe account for about half of the global middle class. But within two decades, this proportion is expected to shrink to about one-fifth. By then, the Asia-Pacific region is projected to account for about two-thirds of the middle class and the majority of its spending (see chart on page 8). Signs that hint at the rapid growth of middle classes in developing countries are all around — from the doubling of soft drink consumption in China over recent years, to Hong Kong usurping New York as the global center for wholesale wine auctions. And the signs aren’t confined to Asia. In Brazil, the number of bank and retailer credit cards is approaching 400 million — many multiples of what it was less than a decade ago. In Turkey, the country’s major airline plans to nearly double the number of weekly flights it operates within the next few years. In Africa, it’s estimated that more than 100 million people now use the Internet, compared with just a few million in 2000. The emergence of large middle classes outside of developed countries is also part of the reason that developing countries account for nearly a third of European companies’ revenues —more than double the proportion a decade earlier — and about a quarter of sales by S&P 500 companies. In many ways, it also explains why we created New World Fund 12 years ago and why, despite recent volatility, we believe the fund still represents a compelling long-term investment proposition. “When we thought deeply about how to create a fund that would best enable individual investors to benefit from rapid economic growth among developing economies, it became clear that the typical ‘emerging markets approach’ could be improved upon,” recalls Rob Lovelace, a fund portfolio counselor. At first glance, simply investing in the stock markets of countries with sustained economic growth would seem to be a no-brainer. The problem with this traditional approach, however, is that it assumes strong growth in gross domestic product (GDP, a common measure of economic performance) translates into higher stock market returns. The truth, however, is that numerous statistical studies over various time periods have demonstrated little linkage between GDP growth and rising stock returns in developing countries. The intuitive assumption that rapid economic growth and positive stock market returns are highly correlated is not supported by the facts. Never mind the location … This lack of a strong statistical relationship between economic growth and rising stock markets led to a key realization: what the new fund should target is investments that will benefit from rising living standards. Rob refers to this insight as “the aha moment” in early discussions about the fund’s design. [Begin Sidebar] The changing global middle class: population and spending (billions) By 2030, the Asia-Pacific region is expected to account for most middle class people and spending. [begin bar chart] Population North America Europe Central and South America Asia Pacific Sub-Saharan Africa Middle East and North Africa World Spending North America Europe Central and South America Asia Pacific Sub-Saharan Africa Middle East and North Africa World [end bar chart] Source: Organisation for Economic Co-operation and Development (OECD), 2010. Spending calculated using 2005 U.S. dollars, translated from other currencies via purchasing power parity; PPP uses the costs of similar goods and services in different countries to determine exchange rates. [End Sidebar] The epiphany immediately prompted a question, recalls London-based portfolio counselor Mark Denning: Why should the fund limit itself to investing in companies that are based in, or whose stock is listed in, developing markets? “The answer we arrived at was that it shouldn’t. Our interest was in identifying companies that could benefit from rising living standards, irrespective of their domicile,” he says. Consider the typical composition of developing-country stock markets, which is where traditional emerging markets funds largely focus their investments. Many of these countries’ stock markets tend to be very concentrated (in terms of market capitalization) in industries such as telecoms, utilities, banking and raw materials. How do these industries benefit from increases in individual wealth and living standards? Increasing demand for fixed line and mobile voice and data services favor consideration of telecom companies as a reasonable proxy for rising living standards. Likewise, utility companies could in theory benefit from increased demand for power and water, but in practice, some utilities operate under regulations that limit the prices they charge or even their revenues. Making the case for the other two industries, however, is still more problematic. In many countries, raw materials companies have export-driven businesses that have little direct connection with what’s going on domestically. Although banks’ fortunes are related to rising living standards, the industry’s returns tend to be volatile. Now, imagine that you had a blank piece of paper and were asked to list which kinds of companies you would invest in to gain exposure to rising living standards among developing economies. Chances are, you would name companies from sectors such as consumer product, consumer durable, luxury goods, healthcare, technology, autos and perhaps telecoms. “There certainly are strong local companies in these industries. However, many of the dominant companies in developing countries are actually multinationals based in the developed world. So we decided that the fund also should be able to invest in these kinds of companies too,” says Mark. Back in 1999, the portfolio counselors identified more than 400 developed market companies that fit the bill: large, well-known global firms with significant parts of their businesses in developing countries. “In some developing countries, certain sectors such as technology make up a very small part of the local stock market’s capitalization,” explains London-based portfolio counselor Nick Grace. “Our ability to invest in non-local companies whose businesses are thriving in high-growth countries therefore enhances the fund’s diversification across sectors, as well as broadening the range of potential investment opportunities.” Different sources of stability and return Over longer time periods, developing-country stocks have tended to be more volatile than their developed-country counterparts. The freedom to invest in developed-country companies has therefore added a measure of stability to the fund — something that was evident during the selloff of August and September, says San Francisco-based portfolio counselor Carl Kawaja. “When stock markets across the globe took a battering, some of our larger developed-country holdings held up relatively well, and their more stable stock prices helped offset some of the broader market turbulence.” London-based portfolio counselor Chris Thomsen says that the fund’s holistic perspective also helps it to avoid a common pitfall that can occur when a fund’s investment universe is confined to developing markets alone. “If valuations in certain developing countries become very unattractive, we potentially have the freedom to add to our investments in developed markets. We don’t have all our eggs in one basket so, for example, we don’t have to decide between either staying in an overheated market, or switching into cash.” [Begin Photo Caption] [photo of Rob Lovelace] Rob Lovelace Portfolio counselor Los Angeles [End Photo Caption] [Begin Photo Caption] [photo of Mark Denning] Mark Denning Portfolio counselor London [End Photo Caption] Another way in which the fund’s design seeks to offer investors more stable long-term returns is through investing in developing-country bonds issued by governments and companies. “Bond market returns tend to have more of a direct link with the health of the economy and, what’s more, bonds offer an additional source of relatively stable investment returns that can benefit overall diversification,” says Rob. Over longer periods, stock and bond markets in some developing countries have tended to behave quite differently. For these countries, the returns of bonds and stocks tend to change with varying magnitudes and often move in opposite directions, doing better or worse at different times in the business cycle. Fixed-income markets have matured tremendously over the fund’s lifetime. The number of developing-country issuers has grown. Many of these countries’ governments routinely issue debt denominated in the local currency or in another major currency — typically the U.S. dollar, euro or yen. Indicative of the sound fiscal and economic position of many developing countries, more than half of U.S. dollar-denominated issuance by developing-country governments is rated investment grade (bonds are rated Baa/BBB and above). As of October 31, 2011, 39.7% of New World Fund’s diversified portfolio was invested in developing-country stocks, 42.3% in developed-country stocks, 10.4% in developing-country bonds and the remainder held in cash. Over time, the fund’s diversified approach to investing in stocks and bonds has delivered returns to investors that have approached those of the unmanaged MSCI EM (Emerging Markets) Index, but with substantially less volatility. Meanwhile, the fund’s longer term results also compare favorably with those of its primary benchmark, the MSCI ACWI (All Country World Index) — see chart to the right. Deciding what’s what Championed by the World Bank among others, the “emerging markets” classification gained popularity in the 1980s. Fast forward to the present, and the official categorization of developed and developing countries is far from clear-cut. For example, despite rapid economic growth over recent decades, Korea and Taiwan are still classified as emerging markets in some equity indexes and make up a significant proportion of overall market capitalization. [Begin Sidebar] New World Fund: return versus volatility (for the 10-year period ended 10/31/11) [begin scatter chart] Volatility Average annual total return New World Fund MSCI All Country World Index MSCI EM (Emerging Markets) Index MSCI World Index [end scatter chart] Returns (Class A shares) include reinvestment of all distributions. Volatility is calculated at net asset value by Lipper using annualized standard deviation (based on monthly returns), a measure of how returns have varied from the mean; a lower number signifies lower volatility. The indexes are unmanaged and, therefore, have no expenses. Fund result shown is for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the result would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. For current information and month-end results, visit americanfunds.com. [End Sidebar] [Begin Photo Caption] [photo of the reflection of a building] St. Petersburg, Russia [End Photo Caption] [Begin Sidebar] Plowing our own furrow: defining a qualified developing country (QDC) Less than convinced by the standard “emerging markets” designation, Rob Lovelace was one of the fund’s founding portfolio counselors who helped create a more coherently defined category, namely the qualified developing country (QDC). “We knew that our criteria — for deciding what constituted a developing country and when it had transitioned to developed status — needed to involve tests that were durable, stable and used reliable statistics that were freely available across countries,” he explains. What Rob, portfolio counselor Mark Denning and several other colleagues came up with were the following metrics — all of which could be assessed relative to the United States and Europe to decide if a particular country was a QDC: n Gross domestic product (GDP) per capita. GDP is the value of all goods and services produced by a country. Dividing this total by the population size gives the per capita measure. n Percentage of the economy that is industrialized. This figure is calculated using World Bank agricultural statistics. n Size of the equity and bond markets as a percentage of GDP. Market sizes for equities and bonds are assessed using market capitalization and the value of bonds outstanding. In addition to these objective measures, a qualitative assessment of a country’s regulatory environment is made. Application of these criteria has resulted in a handful of countries graduating from “developing” to “developed” over the fund’s lifetime. For example, following the Asian financial crisis in 1997, investor confidence in South Korea was helped by improved corporate governance and market regulation. Fiscal and economic reforms facilitated strong economic growth, further shifting employment from agriculture toward manufacturing and services. Despite New World Fund’s reclassification of South Korea as a developed country in 2004, the fund continues to have significant investments there, such as Samsung Electronics. With strong sales of flat-screen televisions and other consumer electronics in developing countries, the firm is one of the fund’s largest individual holdings. [End Sidebar] [Begin Photo Caption] [photo of Chris Thomsen] Chris Thomsen Portfolio counselor London [End Photo Caption] [Begin Photo Caption] [photo of Carl Kawaja] Carl Kawaja Portfolio counselor San Francisco [End Photo Caption] [Begin Photo Caption] [photo of Nicholas Grace] Nicholas Grace Portfolio counselor London [End Photo Caption] In our view, as a developing country’s economy grows, there comes a point at which it should be reclassified as developed. “It made little sense to us to categorize a country based on what its economy looked like in the 1980s, which is why we came up with our own concept: the qualified developing country or QDC,” says Rob. To determine a country’s status, the fund’s portfolio counselors consider a variety of criteria. For details, see “Plowing our own furrow: defining a qualified developing country (QDC),” at left. In contrast to a traditional emerging markets fund, New World Fund is not compelled to sell any of its holdings in a country that has graduated from “developing” to “developed.” Indeed, it could even add to its equity investments in a graduating country, if the candidate companies in question derive a significant proportion of their revenues from (or have substantial assets in) developing countries. The QDC concept helps portfolio counselors understand if a particular stock could potentially be added to the portfolio, but there are of course many nuances. For example, one factor that they pay close attention to is liquidity — the ease with which an investment can be bought or sold. “In developing-country stock markets we tend to focus on companies with relatively large market capitalizations and consistently good daily trading volumes,” says Mark. The power of diversification In a highly volatile and challenging investment environment, a diversified portfolio that includes developed- and developing-country stocks, as well as developing-country bonds, can potentially weather market turmoil better than a more concentrated portfolio. A glance at some of the fund’s larger holdings as of October 31, 2011, speaks well to the fund’s diversification — both by sector and country. Among the fund’s larger developing-world stocks are the fast-expanding Russian retail chain, Magnit; Africa’s largest mobile phone operator, MTN Group; and Bank Rakyat Indonesia, one of that country’s largest banks. From the developed world, larger holdings include Nestlé (Switzerland), Hankook Tire (South Korea) and Novo Nordisk (Denmark). How are these companies benefitting from rising living standards in developing countries? Food and nutrition company Nestlé already has a variety of successful product lines in such countries that are a key source of its sales growth. It is also investing heavily to enhance its production facilities in key developing countries such as Brazil, India and Russia. Over recent years, China has become the world’s largest market for cars. Hankook Tire is one of the major tire suppliers in the country, and thanks in part to alliances with leading car manufacturers, it appears well placed to potentially grow its business there if, as anticipated, auto sales growth continues apace. Novo Nordisk is a healthcare company that focuses on diabetes-related products — particularly insulin. The Danish company has built a strong market presence in developing countries where rising affluence and urbanization are leading to more sedentary lifestyles, unhealthy diets and diseases such as diabetes. The number of diabetics in China and India alone is expected to increase by tens of millions over the next couple of decades. Many traditional emerging markets funds have broadened their investment universes to encompass some developed-country equities, but New World Fund still offers its investors something distinct. “For us, developed-country stocks are not an afterthought. Our approach has always been holistic, from the way that the portfolio is constructed with stock and bonds, to our global research capabilities,” says Carl. “Increasing affluence and the emergence of middle classes in developing countries is, in our view, a durable trend that will continue for many decades to come,” says Rob. “Of course there will be ups and downs, but we believe that the fund’s design and our commitment to thorough company-specific research mean that it is well-positioned to deliver long-term capital appreciation to the fund’s investors.” n Summary investment portfolio October 31, 2011 The following summary investment portfolio is designed to streamline the report and help investors better focus on the fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 11.07 % Consumer staples Consumer discretionary Industrials Materials Other industries Bonds & notes Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) China 9.4 % Euro zone* United States Brazil India United Kingdom Mexico Russian Federation South Africa Other Countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Italy,the Netherlands, Slovenia and Spain. Percent Value of net Common stocks- 82.04% Shares ) assets Financials- 11.07% Agricultural Bank of China, Class H (1) $ % One of the largest banks in China. Itaú Unibanco Holding SA, preferred nominative Itaú Unibanco Holding SA, preferred nominative (ADR) One of Brazil's leading private commercial banks. PT Bank Rakyat Indonesia (Persero) Tbk (1) One of Indonesia's oldest and largest banks. Kasikornbank PCL (1) Thailand-based commercial bank. Itaúsa - Investimentos Itaú SA, preferred nominative Brazil-based investment holding company primarily involved in the financial, industrial and real estate sectors, with operations in various other industries. Prudential PLC (1) Major life insurance and pension provider with operations in the U.S., U.K. and Asia-Pacific region. Banco Bilbao Vizcaya Argentaria, SA (1) This leading Spanish bank also provides financial services in Latin America. Other securities Consumer staples- 10.97% Nestlé SA (1) Global packaged food and beverage company based in Switzerland. OJSC Magnit (GDR)(1)(2) OJSC Magnit (GDR) (1) Russia-based retailer and distributor of consumer products. Anheuser-Busch InBev NV (1) One of the world's largest brewers. Shoprite Holdings Ltd. (1) Major food retailer in Africa. Pernod Ricard SA (1) Produces wine, spirits and nonalcoholic beverages. United Spirits Ltd. (1) Major manufacturer and distributor of beer, wine, liquor and spirits based in India. British American Tobacco PLC (1) The world's second-largest tobacco company. Other securities Consumer discretionary- 10.91% Hankook Tire Co., Ltd. (1) Major tire manufacturer based in South Korea. Truworths International Ltd. (1) Retailer of fashion apparel operating mainly in South Africa. Swatch Group Ltd, non-registered shares (1) Swatch Group Ltd (1) One of the world's largest watch manufacturers. Honda Motor Co., Ltd. (1) Develops, manufactures and sells automobiles, motorcycles and power equipment. Golden Eagle Retail Group Ltd. (1) Department store chain operator in China. Other securities Industrials- 7.43% International Container Terminal Services, Inc. (1) Operates container terminals and related port services in the Philippines. Schneider Electric SA (1) An international supplier of industrial electrical equipment and industrial automation equipment. Cummins Inc. Produces large diesel engines. Other securities Materials- 7.11% Linde AG (1) Major industrial gas company headquartered in Germany. PT Semen Gresik (Persero) Tbk (1) Cement production company based in Indonesia. Holcim Ltd(1)(3) One of the world's largest producers of cement, concrete products and mineral aggregates. Other securities Health care- 6.93% Teva Pharmaceutical Industries Ltd. (ADR) The leading drug company in Israel, and one of the largest generic drug companies in the U.S. Novo Nordisk A/S, Class B (1) A global leader in drugs to treat diabetes. Baxter International Inc. A leading maker of blood products, renal products and IV supplies and solutions. Amil Participações SA, ordinary nominative Brazil-based provider of managed health care services. JSC Pharmstandard (GDR) (1)(3)(4) JSC Pharmstandard (GDR) (1)(2)(3)(4) Leading pharmaceutical company in Russia specializing in generics. Hikma Pharmaceuticals PLC (1) Multinational pharmaceutical company based in the United Kingdom. Other securities Information technology- 6.91% Samsung Electronics Co. Ltd. (1) Korea's top electronics manufacturer and a global leader in semiconductor production. Mail.ru Group Ltd. (GDR)(1)(3) Major Internet company in Russia. Kingboard Chemical Holdings Ltd. (1) Maker of printed circuit boards, as well as laminates, copper foil and chemicals used in printed circuit boards. Tencent Holdings Ltd. (1) Major Internet service portal in China. HTC Corp. (1) Manufactures mobile computing and communications devices. Google Inc., Class A (3) One of the most frequently used website search engines in the world. NetEase.com, Inc. (ADR) (3) Operates an online community in China. Other securities Telecommunication services- 6.79% América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Latin America's largest integrated communications provider. MTN Group Ltd. (1) Major telecommunications provider serving Africa and the Middle East. Turkcell Iletisim Hizmetleri AS(1)(3) Owner and operator of GSM network in Turkey. SOFTBANK CORP. (1) Internet and telecommunications conglomerate and distributor of digital media and software. Millicom International Cellular SA (SDR) (1) Provider of prepaid cellular telephone service to customers in Latin America, Africa and Asia. Other securities Energy- 6.29% InterOil Corp. (3)(4) Engaged in the exploration and development of oil and natural gas properties in Papua New Guinea. Royal Dutch Shell PLC, Class B (1) A global group of energy and oil companies. Oil Search Ltd. (1) This oil and gas exploration company operates mostly in Papua New Guinea. OAO Gazprom (ADR) (1) The largest natural gas producer and transporter in Russia. Other securities Utilities- 2.68% Power Grid Corp. of India Ltd. (1) State-owned electric utility in India. Other securities Miscellaneous-4.95% Other common stocks in initial period of acquisition Total common stocks (cost: $12,797,318,000) Percent Value of net Warrants- 0.00% ) assets Information technology - 0.00% Other securities Total warrants (cost: $0) Principal Percent amount Value of net Bonds & notes- 10.40% ) ) assets Bonds & notes of governments outside the U.S.- 8.54% Brazil (Federal Republic of): Global 12.50% 2022 BRL12,900 Global 4.875%-11.00% 2017-2041 (5) $ 6.00%-10.00% 2015-2045 (6) BRL100,169 United Mexican States Government: 5.75% 2110 $ 3.50%-10.00% 2013-2036 (6) MXN1,131,354 Global 5.125%-6.375% 2013-2040 $ Turkey (Republic of): 6.75%-11.50% 2012-2040 4.00%-16.00% 2012-2015 (6) TRY140,894 Other securities Telecommunication services- 0.01% América Móvil, SAB de CV 8.46% 2036 MXN28,000 Other - 1.85% Other securities Total bonds & notes (cost: $1,818,513,000) Principal Percent amount Value of net Short-term securities- 7.22% ) ) assets Fannie Mae 0.08%-0.20% due 12/21/2011-7/17/2012 $ Freddie Mac 0.13%-0.21% due 12/5/2011-8/14/2012 Federal Home Loan Bank 0.09%-0.16% due 12/28/2011-5/14/2012 Nordea North America, Inc. 0.125%-0.26% due 11/7-12/19/2011 Other securities Total short-term securities (cost: $1,345,451,000) Total investment securities (cost: $15,961,282,000) Other assets less liabilities Net assets $ % As permitted by U.S. Securities and Exchange Commission regulations, "Miscellaneous" securities include holdings in their first year of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the year ended October 31, 2011, appear below. Beginning shares Additions Reductions Ending shares Dividend income Value of affiliates at 10/31/2011 JSC Pharmstandard (GDR) (1) (3) $ - $ JSC Pharmstandard (GDR) (1) (2) (3) - - - InterOil Corp. (3) (7) - Heritage Oil Ltd. (1) (3) - - REXLot Holdings Ltd. (1) - $ $ The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Valued under fair value procedures adopted by authority of the board of directors. The total value of all such securities, including those in "Miscellaneous" and "Other securities," was $11,797,137,000, which represented 63.27% of the net assets of the fund. This amount includes $11,771,037,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. (2) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $757,844,000, which represented 4.06% of the net assets of the fund. (3) Security did not produce income during the last 12 months. (4) Represents an affiliated company as defined under the Investment Company Act of 1940. (5) Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. (6) Index-linked bond whose principal amount moves with a government price index. (7) This security was an unaffiliated issuer in its initial period of acquisition at 10/31/2010; it was not publicly disclosed. Key to abbreviations ADR American Depositary Receipts GDR Global Depositary Receipts SDR Swedish Depositary Receipts BRL Brazilian reais MXN Mexican pesos TRY Turkish lira The descriptions of the companies shown in the summary investment portfolio, which were obtained from published reports and other sources believed to be reliable, are supplemental and are not covered by the Report of Independent Registered Public Accounting Firm. See Notes to Financial Statements Financial statements Statement of assets and liabilities at October 31, 2011 (dollars in thousands) Assets: Investment securities, at value: Unaffiliated issuers (cost: $15,496,350) $ Affiliated issuers (cost: $464,932) $ Cash denominated in currencies other than U.S. dollars (cost: $331) Cash Unrealized appreciation on open forward currency contracts 31 Receivables for: Sales of investments Sales of fund's shares Dividends and interest Liabilities: Unrealized depreciation on open forward currency contracts Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Directors' deferred compensation Non-U.S. taxes Other Net assets at October 31, 2011 $ Net assets consist of: Capital paid in on shares of capital stock $ Undistributed net investment income Accumulated net realized loss ) Net unrealized appreciation Net assets at October 31, 2011 $ (dollars and shares in thousands, except per-share amounts) Total authorized capital stock - 500,000 shares, $.01 par value (377,410 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B Class 529-C Class 529-E Class 529-F-1 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations for the year ended October 31, 2011 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $31,851; also includes $519 from affiliates) $ Interest (net of non-U.S. taxes of $893) $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Directors' compensation Auditing and legal Custodian State and local taxes Other Net investment income Net realized gain and unrealized depreciation on investments, forward currency contracts and currency: Net realized gain (loss) on: Investments (net of non-U.S. taxes of $401; also includes $2,837 net gain from affiliates) Forward currency contracts Currency transactions ) Net unrealized depreciation on: Investments (net of non-U.S. taxes of $836) ) Forward currency contracts ) Currency translations ) ) Net realized gain and unrealized depreciation on investments, forward currency contracts and currency ) Net decrease in net assets resulting from operations $ ) (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Year ended October 31 Operations: Net investment income $ $ Net realized gain on investments, forward currency contracts and currency transactions Net unrealized (depreciation) appreciation on investments, forward currency contracts and currency translations ) Net (decrease) increase in net assets resulting from operations ) Dividends paid to shareholders from net investment income ) ) Net capital share transactions Total (decrease) increase in net assets ) Net assets: Beginning of year End of year (including undistributed net investment income: $174,790 and $194,349, respectively) $ $ See Notes to Financial Statements Notes to financial statements 1. Organization New World Fund, Inc. (the "fund") is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks long-term capital appreciation by investing in stocks and bonds with significant exposure to countries that have developing economies and/or markets. In 2009, shareholders approved a proposal to reorganize the fund from a Maryland corporationto a Delaware statutory trust. The reorganization may be completed in 2012; however, the fund reserves the right to delay the implementation. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75% None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses ("class-specific fees and expenses"), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.In the event a security is purchased with a delayed payment date, the fund will segregate liquid assets sufficient to meet its payment obligations. Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days.Forward currency contracts are valued at the mean of representative quoted bid and asked prices, generally based on prices supplied by one or more pricing vendors. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of directors. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications – The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following tables presentthe fund’s valuation levels as of October 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $ $
